Opinion by
Linn, J.,
The only complaint is that the learned court below refused defendant’s request for binding instructions. Plaintiff recovered a verdict for damage to his automobile sustained in collision with defendant’s automobile on Broad street at a point about 100 feet north of Berks street. Plaintiff’s car was being driven north on the east side of Broad street; the driver reduced Ms speed in crossing Berks street and while doing so he saw defendant’s car standing on the east side of the street at the curb probably a hundred feet ahead of him. The driver said he “kept on going, for the simple reason that Mr. Sprinkle was looking at Ms gears and not turning his head or holding his hand out or anything else”; he added: “before I saw anything, Mr. Sprinkle’s car [a *445Mercer car of high power] darted out in front of me.” His car struck defendant’s “between the front and back seats.”
Defendant testified that he drove up Broad street intending to turn westward at Berks street. He looked down Broad street to see whether “there were any cars in front of me” when “the closest car to me seemed to be about 200 or 250” feet away; it was plaintiff’s car. Defendant says he then began to turn westward from about the center of Berks street “to go around the pole” in Broad street “about fifteen feet” north of Berks, but gave no signal indicating that intention. He said he “started to speed the car up” to “make the turn around and get out of this car’s way, but I had looked again and this man seemed to be right on to me, and I speeded up, and just began turning the wheels in a southwesterly direction when he bumped into me.” He also testified as follows : “Q. You saw a car coming, and in order to avoid a collision you started your car faster?......A. Yes. Q. Why didn’t you stop your car when you saw a car coming? A. Why didn’t I stop my car when I saw a car coming? He had an opportunity to stop his car.”
If the evidence for plaintiff be accepted, he was probably not negligent and defendant was; if defendant’s account be accepted, plaintiff’s contributory negligence would seem clear. The verdict for plaintiff indicates that the jury credited plaintiff’s and not defendant’s account of the occurrence. We may not deprive him of the effect of that determination.
The alleged misconduct of the court-officer is not before us. Nothing in relation to it would have justified the court in directing a verdict for defendant.
The judgment is affirmed.